DETAILED ACTION
Claim status

This action is in response to applicant filed on 04/25/2022. 
Claims 1, 5, 6, 7, 11, 15, 16 and 17 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 04/25/2022, with respect to the rejection of the claims under 35 USC 102 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 102 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a driver monitor system for mitigating cognitive tunneling in a vehicle, the system comprising: at least one in-cabin video camera; a heart rate monitor for measuring heart rate; an audio-visual device; and processing circuitry configured to: detect eye gaze direction, eye lid position, and head position using images from the at least one in-cabin video camera, determine heart rate variability based on the measured heart rate, wherein the heart rate variability is measured as variation in beat-to-beat interval of the heart rate, using the eye gaze direction, eye lid position, head position, and heart rate variability to predict whether a driver is transitioning into a reduced attentional state, wherein the reduced attentional state is a cognitive tunneling state when the attentional state of the driver is deep in thought while tuning out all else when operating the vehicle, wherein the reduced attentional state is a fatigue state when the attentional state of the driver includes closing eyelids for an extended period in combination with yawing or head dropping, wherein the cognitive tunneling state is predicted when a heart rate variability is lower than a resting heart rate variability for the driver, and output to the audio-visual device one audio-visual cue to mitigate the cognitive tunneling state and output a different cue to mitigate the fatigue state.

The closest prior art of record is Sicconi et al. (US 10,467,488) where it teaches a driver monitor system for mitigating cognitive tunneling in a vehicle, the system comprising: at least one in-cabin video camera; a heart rate monitor for measuring heart rate; an audio-visual device; and processing circuitry configured to: detect eye gaze direction, eye lid position, and head position using images from the at least one in-cabin video camera, determine heart rate variability based on the measured heart rate, wherein the heart rate variability is measured as variation in beat-to-beat interval of the heart rate, using the eye gaze direction, eye lid position, head position, and heart rate variability to predict whether a driver is transitioning into a reduced attentional state, wherein the reduced attentional state is a fatigue state when the attentional state of the driver includes closing eyelids for an extended period in combination with yawing or head dropping, and output to the audio-visual device one audio-visual cue to mitigate the cognitive tunneling state and output a different cue to mitigate the fatigue state. However, the cited reference fail to individually disclose, or suggest when combined, wherein the reduced attentional state is a cognitive tunneling state when the attentional state of the driver is deep in thought while tuning out all else when operating the vehicle and wherein the cognitive tunneling state is predicted when a heart rate variability is lower than a resting heart rate variability for the driver.
Another relevant art is Flaherty-Woods et al. (US 10,376,198) where it teaches a system that detect measure heart rate to detect a driver indicia of impaired performance such as cognitive tunneling. However, the cited reference fail to individually disclose, or suggest when combined, wherein the reduced attentional state is a cognitive tunneling state when the attentional state of the driver is deep in thought while tuning out all else when operating the vehicle and wherein the cognitive tunneling state is predicted when a heart rate variability is lower than a resting heart rate variability for the driver.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the reduced attentional state is a cognitive tunneling state when the attentional state of the driver is deep in thought while tuning out all else when operating the vehicle and wherein the cognitive tunneling state is predicted when a heart rate variability is lower than a resting heart rate variability for the driver in combination with the recited structural limitations of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689